PER CURIAM.
Petitioner, Kenneth Morton, was charged with lewd and/or lascivious exhibition and indecent exposure in lower court case number 01-7761CFA02; he was charged with lewd assault and a lewd act in case number 01-8155CFA02. The basis of the former charge was that petitioner was observed sitting naked and masturbating in his car in the parking lot of the Palm Beach Mall. In case number 01-7761CFA02, petitioner was released on a $2,000 bond; in the other case, he was released on a $10,000 bond.
The circuit court revoked petitioner’s bond pursuant to section 908.0471, Florida Statutes (2000), which provides that a court may “revoke pretrial release and order pretrial detention if the court finds probable cause to believe that the defendant committed a new crime while on pretrial release.” We affirm.
The record at the hearing supported the trial court’s finding of probable cause. Petitioner was on bond for similar crimes. A citizen informant approached a police officer and pointed out that the driver of a white Volkswagen Passat as being naked from the waist down and exposing himself. The officer’s observations were consistent with petitioner pulling his pants up before driving through an intersection to approach the officer. Moreover, the petitioner’s pants were unbuttoned and partially unzipped when the officer approached his car. Petitioner’s testimony at the hearing contradicted the officer’s on a number of details. On these conflicts, the court found the officer’s testimony to be credible.
The petition for writ of habeas corpus is denied.
POLEN, C.J., WARNER and GROSS, JJ., concur.